Citation Nr: 0924328	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected radiculopathy, left lower extremity 
(previously claimed as radiculitis, left hip), currently 
rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy, right lower extremity 
(previously claimed as radiculitis, right hip), currently 
rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected internal derangement, left knee, 
ligamentous laxity, subpatellar chondromalacia, currently 
rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, with X-ray evidence of 
narrowing at L5-S1 and degenerative disc disease, currently 
rated as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected chondromalacia, right knee, currently rated 
as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected triceps tendonitis, right elbow, currently 
rated as 10 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected dupuytren's contracture, right 4th and 5th 
fingers, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
November 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in September 
2007 and December 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

A video conference hearing was held in April 2009, with the 
Veteran sitting at the Lincoln RO, and the undersigned Acting 
Veterans Law Judge (VLJ), sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.

The Board notes that the Veteran's appeal originally included 
the issues of entitlement to an increased evaluation for 
service-connected bilateral hearing loss and entitlement to 
individual unemployability due to service-connected 
disabilities (TDIU).  However, in an April 2008 statement, 
the Veteran indicated that he wished to withdraw these 
issues.  Therefore, entitlement to an increased evaluation 
for service-connected bilateral hearing loss and entitlement 
to TDIU will not be further discussed in the decision below.

The issues of entitlement to an increased evaluation for 
radiculopathy of the left lower extremity; radiculopathy of 
the right lower extremity; internal derangement, left knee, 
ligamentous laxity, subpatellar chondromalacia; lumbosacral 
strain with X-ray evidence of narrowing at L5-S1 and 
degenerative joint disease; and chondromalacia, right knee, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's triceps tendonitis, right elbow, is not 
manifest by limitation of forearm flexion to 90 degrees or 
less. 

3.  The Veteran's dupuytren's contracture, right 4th and 5th 
fingers, is not manifest by favorable ankylosis of two digits 
of the right hand.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's triceps tendonitis of the right 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5299-5206 (2008).

2.  The criteria for a compensable rating for dupuytren's 
contracture of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5299-5223 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a May 2008 letter notified the Veteran of the 
above requirements.  However, this letter was received after 
the initial adjudication of the Veteran's claims in December 
2007.  In certain circumstances, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements may create prejudicial error. Shinseki v. Sanders, 
556 U.S. - (2009).  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed. Cir. 2007); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the May 2008 
letter was issued, in July 2008, a supplemental statement of 
the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
notice in this case is not prejudicial.  See Sanders, 487 
F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why higher ratings 
were not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  

The Veteran was also afforded VA examinations in November 
2007 and June 2008 in connection with his increased rating 
claims.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
were more than adequate, as they were predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  With regard to the June 2008 
examination, it considers all of the pertinent evidence of 
record, to include the earlier November 2007 examination and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Triceps Tendonitis, Right Elbow 

The Veteran's right elbow disability is currently assigned a 
10 percent disability evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5206.  With diseases, preference 
is to be given to the number assigned to the disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  When an unlisted disease, injury, or residual is 
encountered, requiring analogy, the diagnostic code number 
will be "built-up" as follows.  The first two digits will 
be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved.  The 
last two digits will be "99" for all unlisted conditions.  
38 C.F.R. §§ 4.20, 4.27 (2008).  The hyphenated diagnostic 
code in this case indicates that the unlisted elbow disorder, 
triceps tendonitis (5299) is the service- connected disorder 
and that limitation of motion, rated under Diagnostic Code 
5206 is a residual condition.

The evidence of record shows that the Veteran is right- 
handed.  Therefore, for rating purposes, his right elbow is 
considered his major or dominant extremity.  See 38 C.F.R. § 
4.69 (2008).

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

Under the provisions of Diagnostic Code 5205, a 40 percent 
rating for the major elbow and a 30 percent rating for the 
minor elbow is warranted for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees.  A 50 percent 
rating for the major elbow and a 40 percent rating for the 
minor elbow is warranted for intermediate ankylosis of the 
elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees.  A 60 percent rating for the major 
elbow and 50 percent rating for the minor elbow is warranted 
for unfavorable ankylosis of the elbow at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation.  38 C.F.R. § 4.71a.

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees; a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.


Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees; a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the arc, 
and a 30 percent rating is warranted for loss of pronation 
motion beyond the middle of the arc.  See 38 C.F.R. §§ 4.71, 
Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating.  Id.

Diagnostic Code 5213 also provides for a 20 percent rating if 
the hand is fixed near the middle of the arc or moderate 
pronation; a 30 percent rating if the dominant hand is fixed 
in full pronation; and a 40 percent rating if the dominant 
hand is fixed in supination or hyperpronation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a disability evaluation in excess 
of 10 percent for his service-connected triceps tendonitis, 
right elbow.  The Veteran was afforded a VA examination in 
November 2007.  At that examination, the Veteran had flexion 
from zero to 145 degrees, pronation from zero to 80 degrees 
and supination from zero to 80 degrees.  There was no 
additional limitation of motion after repetitive use.  The 
examiner diagnosed triceps tendonitis of the right elbow.  
The examiner further stated that there were no effects on the 
Veteran's occupation, since he was retired, and that his 
right elbow disorder had mild effects on chores, recreation 
and toileting, but no effects on shopping, exercise, 
traveling, feeding, bathing, dressing or grooming.  

The Veteran was also afforded a VA examination in June 2008.  
At that examination, the Veteran complained of daily pain, 
stiffness and weakness in his right elbow.  He stated that 
his medications did not help.  Flareups occurred with cold 
and damp weather and could last up to a few days.  Flexion 
was from 5 to 145 degrees.  Forearm supination and pronation 
were to 85 and 80 degrees respectively.  Four additional 
exercises to the above-mentioned limits resulted in mild 
pain, minimal weakness and fatigue, but no incoordination.  
The examiner again noted that there was no effect on the 
Veteran's occupation since he was retired, and the effects of 
his daily activities ranged from no effect to severe. 

The VA and non-VA treatment records associated with respect 
to the appeal do not show dissimilar findings.

Thus, the evidence of record does not indicate that the 
Veteran is entitled to a disability evaluation in excess of 
10 percent for his triceps tendonitis, right elbow.  As was 
noted above, the Veteran has not been shown to have limited 
flexion of the forearm to 90 degrees or less during any 
portion of the appeal period.  To the contrary, at the 
November 2007 VA examination, the Veteran exhibited flexion 
to 145 degrees.  Similarly, his range of motion was from 5 to 
145 degrees at the June 2008 VA examination.  Likewise, a 
higher rating under Diagnostic Code 5207 is not warranted 
since extension of the major forearm is not limited to 75 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative Diagnostic Codes.  38 
C.F.R. § 4.71a, Diagnostic Codes 5205, 5208 to 5213.  The 
record contains no evidence of any ankylosis, fracture, or 
flail joint of the right elbow, so evaluation under the 
provisions of Diagnostic Codes 5205 and 5209 is not 
warranted.  In addition, flexion of the forearm is not 
limited to 100 degrees and extension is not limited to 45 
degrees, so a higher rating under the provisions of 
Diagnostic Code 5208 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208.  There is also no competent medical 
evidence of any malunion or nonunion of the radius or ulna, 
so evaluation under the provisions of Diagnostic Codes 5210 
to 5212 is likewise not warranted.  Moreover, pronation and 
supination of 80 to 85 degrees at both VA examinations was 
normal.  See 38 C.F.R. § 4.71, Plate I.  There is also no 
evidence that the right hand is or has been fixed in at least 
moderate pronation; or in supination or hyperpronation.  
Accordingly, a separate rating under the provisions of 
Diagnostic Code 5213 is not warranted.  See 38 C.F.R. §§ 4.1, 
4.2, 4.71a, Diagnostic Code 5213.  As a rating in excess of 
10 percent is not available under any alternative schedular 
provision, the Board finds that the Veteran's service-
connected right elbow disorder is adequately rated by analogy 
under the provisions of Diagnostic Code 5206.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In this regard, the Board has 
considered the Veteran's subjective complaints of pain and 
functional loss during flareups, as reported at his VA 
examinations and his April 2009 personal hearing.  
Specifically, the Board notes that at the June 2008 
examination, repetition of motion testing resulted in mild 
pain, minimal weakness and fatigue, but no incoordination.  
However, as the Veteran is currently in receipt of a 10 
percent disability evaluation for his right elbow disorder 
pursuant to Diagnostic Code 5206, even though his right elbow 
has not been shown to have forearm flexion limited to 100 
degrees or less, it appears that these factors were already 
taken into consideration in the currently assigned 10 percent 
evaluation.  Therefore, based on the evidence of record, the 
criteria for a rating in excess of 10 percent for the 
Veteran's right elbow disorder have not met at any time 
during the appeal period.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a disability evaluation in excess of 
10 percent at any point during the instant appeal.  
Therefore, no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In sum, the Veteran's triceps tendonitis, right elbow is 
appropriately evaluated as 10 percent disabling.  In other 
words, the preponderance of the evidence is against a rating 
in excess of 10 percent disabling for the Veteran's triceps 
tendonitis, right elbow.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt rule does not apply.  Therefore, the Board concludes 
that a disability evaluation in excess of 10 percent for the 
Veteran's triceps tendonitis, right elbow is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5299-5206 (2008).

II.  Dupuytren's Contracture, Right 4th and 5th Fingers

The Veteran's dupuytren's contracture, right 4th and 5th 
fingers, are currently evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5223.  As was 
noted above, the hyphenated diagnostic code in this case 
indicates that the unlisted right finger disorder, 
dupuytren's contracture (5299) is the service- connected 
disorder and that favorable ankylosis of multiple digits, 
rated under Diagnostic Code 5223 is a residual condition.

As was also noted above, the evidence of record shows that 
the Veteran is right- handed.  Therefore, for rating 
purposes, his right hand is considered his major or dominant 
extremity.  See 38 C.F.R. § 4.69 (2008).

The relevant diagnostic criteria for evaluating the Veteran's 
dupuytren's contracture of the right hand is as follows:

Under Diagnostic Code 5223, a 10 percent rating is assigned 
when there is favorable ankylosis of two digits of one hand, 
and those two digits are the long and ring fingers; the long 
and little fingers, or the ring and little fingers.

A 20 percent rating is assigned for unfavorable ankylosis of 
the index finger and either the long, ring or little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the thumb and any finger.

Under Diagnostic Code 5222, a 20 percent rating is assigned 
when there is favorable ankylosis of three digits of one 
hand, and the those three digits are the long, ring and 
little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the index, long and ring fingers; index, long and little 
fingers; or index, ring and little fingers.

A 40 percent rating is assigned for unfavorable ankylosis of 
the thumb and any two fingers.

Under Diagnostic Code 5221, a 40 percent evaluation is 
assigned for unfavorable ankylosis of four digits on one 
hand, and those four digits are the index, long, ring and 
little fingers.

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the thumb and any three fingers.

Under Diagnostic Code 5220, a 50 percent evaluation is 
assigned for unfavorable ankylosis of five digits of one 
hand.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a compensable evaluation for his 
dupuytren's contracture of the right 4th and 5th fingers.  In 
this regard, the Veteran has not been shown to have favorable 
ankylosis of two digits of the right hand.  

The Veteran underwent a VA examination in November 2007.  At 
that examination, the examiner noted that range of motion in 
the 4th and 5th digits of the right hand were within normal 
limits, and were equal to the range of motion of the 4th and 
5th digits of the left hand.  At rest, there was a mild 
flexion contracture; however, full extension of the digits 
was possible.  The fingers were not tender to palpation, and 
there was no evidence of any rash, lesion, nodules or 
erythema.  There was no loss of bone or part of a bone.  

The Veteran was also afforded a VA examination in June 2008.  
At that examination, the examiner stated that there was no 
ankylosis of any of the digits on the right hand.  There was 
a deformity of the right ring finger at the PIP joint, with 
an angle of angulation at 20 degrees.  There was no gap 
between the thumb and tips of the fingers on attempted 
opposition of thumb to fingers.  There was also no gap 
between the finger and proximal transverse crease of the hand 
on maximal flexion of the fingers.  However, there was some 
decreased strength for pushing, pulling and twisting, 
although this decrease was characterized as mild in nature.  
There was also some mild decreased dexterity for twisting, 
probing, writing, touching and expression.  X-rays revealed 
joint space narrowing with osteophytosis at the third and 
fourth proximal interphalangeal joints, which had shown 
progression from prior study.  There was no evidence of any 
fracture or dislocation.  The examiner diagnosed tendonitis 
of the right 4th and 5th fingers, with an old dislocation of 
the 4th middle IP joint.  The examiner noted that problems 
associated with this diagnosis included pain.  There were no 
effects on the Veteran's usual occupation, since he was 
retired, and some mild to moderate effects on activities of 
daily living were noted. 

The VA and non-VA treatment records associated with respect 
to the appeal do not show dissimilar findings.

Thus, the evidence of record does not indicate that the 
Veteran is entitled to a compensable disability evaluation 
for his dupuytren's contracture, right 4th and 5th fingers.  
As was noted above, the Veteran has not been shown to have 
ankylosis of two or more digits of the right hand during any 
portion of the appeal period.  To the contrary, the June 2008 
VA examiner stated that there was no evidence of any 
ankylosis on the right hand.  Similarly, the November 2007 VA 
examiner did not diagnose the Veteran with ankylosis of any 
of the digits in his right hand. 

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In this regard, the Board has 
considered the Veteran's subjective complaints of pain, as 
reported at his VA examinations and his April 2009 personal 
hearing.  Specifically, at his April 2009 hearing, the 
Veteran testified that his fingers gave him problems hunting 
and using a bow and arrow.  Nonetheless, the Board finds that 
the Veteran's subjective complaints of pain do not rise to 
the level of a compensable evaluation.  Therefore, based on 
the evidence of record, the criteria for a compensable 
disability evaluation for the Veteran's dupuytren's 
contracture, right 4th and 5th fingers, have not met at any 
time during the appeal period.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable disability evaluation 
at any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In sum, the Veteran's dupuytren's contracture, right 4th and 
5th fingers is appropriately evaluated as noncompensably 
disabling.  In other words, the preponderance of the evidence 
is against a compensable disability evaluation for the 
Veteran's dupuytren's contracture, right 4th and 5th fingers.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt rule does not 
apply.  Therefore, the Board concludes that a compensable 
evaluation for any of the Veteran's dupuytren's contracture, 
right 4th and 5th fingers is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5299-5206 (2008).

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
triceps tendonitis of the right elbow and dupuytren's 
contracture, right 4th and 5th fingers, are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  I 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected triceps tendonitis of the right elbow and 
dupuytren's contracture, right 4th and 5th fingers have caused 
frequent periods of hospitalization or marked interference 
with his employment.  In this regard, the evidence of record 
indicates that the Veteran is retired.  Thus, the evidence of 
record did not indicate, nor did the Veteran contend, that he 
had marked interference with employment due solely to his 
service- connected triceps tendonitis of the right elbow and 
dupuytren's contracture, right 4th and 5th fingers.  More 
importantly, the Board finds that the rating criteria to 
evaluate bowel dysfunction reasonably describe the claimant's 
disability levels and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected triceps tendonitis, right elbow, currently rated as 
10 percent disabling, is denied.

Entitlement to a compensable disability rating for service-
connected dupuytren's contracture, right 4th and 5th fingers, 
is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran's most recent VA examination was in 
June 2008.  However, with regard to the Veteran's 
radiculopathy of the right and left lower extremities, the 
Veteran testified at his April 2009 personal hearing that his 
disability had increased in severity since November 2008.  He 
explicitly described how his symptoms had changed/worsened.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).  Therefore, the 
Board finds that the Veteran should be afforded a new VA 
examination for his service-connected radiculopathy of the 
right and left lower extremities. 

Similarly, with regard to the Veteran's right and left knee 
disorders, the Veteran testified at his April 2009 personal 
hearing that he had taken pain medication on the day of his 
most recent VA examination in June 2008, and that because of 
this, the results of this examination were inadequate.  He 
discussed how his symptoms were more properly presented 
without the influence of medication.  As was noted above, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board 
also finds that the Veteran should be afforded a new VA 
examination for his service-connected right and left knee 
disorders. 

With regard to the Veteran's service-connected back disorder, 
the Veteran testified at his April 2009 hearing that his most 
recent MRI had been in 2004, and that his private physician 
had advised him that his back disorder had further 
deteriorated and that a current MRI was needed.  However, no 
such evaluation has taken place.  The Board reiterates that 
when the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board 
also finds that the Veteran should be afforded a new VA 
examination for his service-connected back disorder. 

Finally, as this matter is being remanded for the purpose of 
affording the Veteran new examinations, an effort should be 
made to secure his most recent VA treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is deemed 
to have constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA 
facility).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all VA and non-VA health care 
providers who have treated him for his low 
back disability and disabilities of the 
lower extremities, to include bilateral 
knee disability.  Efforts should be made 
to secure the identified records.  Any 
negative development should be included in 
the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected radiculopathy of the 
right and left lower extremities, right 
and left knee disorders and back disorder.  

With regard to the Veteran's radiculopathy 
of the right and left lower extremities, 
the examiner should characterize the 
Veteran's disorder as mild, moderate, 
moderately severe or severe with marked 
muscular atrophy.  

As to the Veteran's right and left knee 
disorders, the examinations should include 
full range of motion studies (utilizing a 
goniometer), recent x-rays, and any other 
tests considered necessary by the 
examiner.  The examiner should note if the 
Veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion. The claims 
file should be made available for the 
examiner(s) to review.  The examiner(s) 
should review all pertinent records 
associated with the claims file and 
comment on the severity of the Veteran's 
right and left knee disorders.

As to the Veteran's low back disorder, the 
examiner should provide ranges of motion 
for the thoracolumbar spine reflecting 
forward flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  In testing range of motion of 
the Veteran's thoracolumbar spine, the 
examiner should note if the Veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion. The examiner should also 
determine the frequency and duration of 
any incapacitating episodes, if any, 
resulting from the Veteran's thoracolumbar 
spine disability.  Any other disability, 
to include any neurological disability, 
resulting from the Veteran's thoracolumbar 
spine disability also should be noted.  

The medical basis for all opinions 
expressed should also be given.  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


